Appeal from that part of an order of the Supreme Court at Special Term, entered October 15, 1979 in Sullivan County, which denied plaintiffs’ motion to dismiss affirmative defenses asserted by defendant Mac Ingber and third-party defendant Service Scaffold, Inc. On August 13, 1973, plaintiff James K. Green was injured while working on the construction of a townhouse project in South Fallsburg, New York. The property upon which the townhouse was being constructed was owned by defendant Mac Ingber. Defendants Howard Ingber, Brian Ingber and Rose Ingber, doing business as H.R.B. Ingber, were in charge of the actual construction. The third-party defendant, Service Scaffold, Inc., supplied materials and equipment. After a hearing on October 13, 1977, the Workers’ Compensation Board ultimately found that plaintiff’s employer at the time of his injury was H.R.B. Ingber. In amended answers, defendant Mac Ingber and third-party defendant Service Scaffold, Inc., raised the affirmative defense that defendants H.R.B. Ingber and Mac Ingber and the third-party defendant were joint venturers and were, therefore, insulated from tort liability by section 11 of the Workers’ Compensation Law (see Felder v Old Falls Sanitation Co., 47 AD2d 977, affd 39 NY2d 855). Plaintiff then moved to have the affirmative defenses dismissed on the ground that the board’s decision that H.R.B. Ingber was plaintiff’s employer precluded a finding of joint venture among defendants and the third-party defendant. Special Term disagreed and found that the issue of whether these parties were engaged in a joint venture was never raised or litigated before the board and thus was a factual issue to be resolved at trial. This appeal ensued. We recognize that an administrative board’s decision may have the binding effect of collateral estoppel on our courts so long as it was within the agency’s power to determine the specific issue at hand (see Siegel, New York Practice, § 456, pp 603-604). However, the sine qua non to the invocation of the collateral estoppel doctrine is that the “issue on which collateral estoppel is sought is the same as the one disposed of in the earlier action” (Siegel, New York Practice, § 462, p 610). In the instant case, the finding of the board that H.R.B. Ingber was plaintiff’s employer is not a determination of the issue of whether a joint venture existed. Nor is the finding of the absence of a joint venture an integral or necessary element in the determination that H.R.B. Ingber was plaintiff’s employer. Accordingly, the issue of joint venture must be tried. Order affirmed, without costs. Mahoney, P. J., Sweeney, Kane and Mikoll, JJ., concur.